Citation Nr: 0311702	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-23 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased disability rating for major 
depression with anxiety, polysubstance abuse, and alcohol 
abuse, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, B.C., and J.C.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
January 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which, in pertinent part, continued the 
30 percent evaluation for the above psychiatric disorder that 
had been in effect since 1996.  The Board notes that during 
the pendency of this appeal, a January 2001 supplemental 
statement of the case (SSOC) effectively granted secondary 
service connection for polysubstance abuse and alcohol abuse 
and reclassified the veteran's service-connected condition, 
as shown above, to incorporate these disorders.


REMAND


Veterans Claims Assistance Act of 2000

Review of the claims file does not reflect that the veteran 
has been advised properly of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claim.  In March 
2003, the RO sent a letter to the veteran purportedly telling 
him what was needed to substantiate the claim and whose 
responsibility it would be to obtain such evidence.  The 
letter is insufficient, however, because it tells him what is 
needed to substantiate a claim for service connection, while 
what is at issue is what evidence is needed to substantiate 
his claim for an increase.  Furthermore, the veteran has a 
statutory right to one year to submit information or evidence 
in response to any VCAA notification, and that one-year 
period has not yet passed, nor has he otherwise waived his 
right to that response period.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs (DAV), 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

As a result of the change in the law brought about by the 
VCAA and the lack of adequate notification of that change to 
the veteran, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.  

Evidentiary development

In an effort to assist the RO in complying with the duty to 
assist, the Board has reviewed the claims file and identified 
the following deficiencies.  However, the RO will need to 
ensure all development has been completed before the case is 
returned to the Board.

It appears the veteran receives fairly routine psychiatric 
treatment at the VA facility in Des Moines.  Records for 
treatment through November 2002 have been obtained.  However, 
in a March 2003 statement, the veteran indicated that more 
current VA records would show an increase in psychiatric 
symptomatology and medication.  Efforts to obtain any 
additional relevant VA records should be made because these 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The last VA psychiatric examination was conducted in March 
2000.  In a March 2003 statement, the veteran alleged his 
psychiatric symptoms have been increasing recently, and in 
the May 2003 written brief to the Board, his representative 
argued that the Global Assessment of Functioning (GAF) scores 
in the recent VA treatment records showed worsening of his 
psychiatric disorder since the last examination.  To obtain 
information about the current severity of the veteran's 
service-connected disorder, he should be scheduled for 
another examination. 

The Board notes the RO requested records from Dr. Steven 
Sherrets and Beacon House in July 2000, with follow-up 
requests in December 2000.  No response was received.  In the 
January 2001 SSOC, the veteran was advised that no records 
had been received from these health care providers.  Although 
VA has a duty to assist in requesting private treatment 
records, if no response is received, it is the veteran's 
responsibility to obtain the records himself and submit them 
to VA if he wants them considered in connection with his 
claim.  He is hereby advised of his responsibility.  No 
further action will be taken by VA to get these particular 
medical records.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what 


evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  This notice should specifically 
pertain to his claim for an increase, as 
opposed to the March 2003 letter which 
discussed a claim for service connection.  
Any notice given, or action taken 
thereafter by the RO, must comply with 
the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

2.  The RO must obtain the appellant's 
medical records from the VA facility in 
Des Moines for psychiatric treatment from 
November 2002 to the present.  The RO 
should continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or he has been allowed an 
appropriate period to respond, the RO 
should then schedule him for a VA 
psychiatric examination.  The examiner 
should review the claims folder, with 
special attention to the February 1999, 
December 1999, and March 2000 VA 
examination reports.

The examiner should conduct a detailed 
mental status examination to assess the 
current severity of the 


veteran's service-connected major 
depression with anxiety, polysubstance 
abuse, and alcohol abuse.  Any necessary 
tests or studies should also be 
conducted.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should discuss the prior medical evidence 
regarding the veteran's service-connected 
condition and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.

4.  The RO should then thoroughly review 
the claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA 
that are specifically germane to the 
claim on appeal.  The RO should review 
the examination report and be sure it is 
complete and provides all necessary 
information.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  Then, the RO should readjudicate the 
claim.  If any such action does not 
resolve the claim, the RO shall issue the 
appellant and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations (including applicable 
diagnostic codes) considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in his claim being 
considered on the evidence now of record and denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


